Opinion issued May 16, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-17-00887-CV
                             ———————————
                         ANA MARIA LARA, Appellant
                                          V.
                            JOSE SANCHEZ, Appellee



                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-19246


                           MEMORANDUM OPINION

      Appellee, Jose Sanchez, filed a partially unopposed motion to abate this

appeal due to pending settlement negotiations and arbitration proceedings. We

granted the motion and abated the appeal. In the order of abatement, we instructed

the parties to “file a motion to reinstate and dismiss the appeal, a motion to reinstate
and proceed with the appeal, or a report advising the Court of the status of the

settlement negotiations and arbitration proceedings. If the parties do not respond as

directed, the case may be reinstated on the Court’s active docket and the appeal will

proceed under the applicable Texas Rules of Appellate Procedure.”

      Because the parties did not respond as directed, we reinstated the appeal on

the Court’s active docket. We also directed appellant, Ana Maria Lara, to file a

motion or report advising the Court of the status of the settlement negotiations and

arbitration proceedings within thirty days of the date of our order and we notified

appellant that her appeal was subject to dismissal if she failed to respond as directed.

Appellant did not respond to the court’s order. See TEX. R. APP. P. 42.3(b) & (c)

(allowing involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution and failure to

respond to a court order. See TEX. R. APP. P. 38.8(a), 42.3(b) & (c). We dismiss any

pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                            2